Citation Nr: 0533738	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  00-22 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1971 to March 1973.  
He died in July 2000 at the age of 48.  The appellant is his 
widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2000 rating action that denied service 
connection for the cause of the veteran's death, to include 
as due to AO exposure.  The appellant filed a Notice of 
Disagreement in September 2000, and the RO issued a Statement 
of the Case (SOC) subsequently that month.  The appellant 
filed a Substantive Appeal in October 2000, wherein she 
requested a hearing before a hearing officer at the RO.  By 
letter of November 2000, the RO notified the appellant of a 
hearing that had been scheduled for her at the RO for a date 
in December; she failed to report for the hearing.

In May 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in March 
2002, reflecting the RO's continued denial of service 
connection.

In August 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letters of 
November 2002,  the Board notified the appellant and her 
representative of the additional development.  However, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in September 2003 the Board remanded this 
matter to the RO for completion of the development action 
requested, and consideration of the claim in light of the 
additional evidence.  As reflected in the May 2005 SSOC, the 
RO continued the denial of service connection for the cause 
of the veteran's death.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  During his lifetime, the veteran was not service 
connected for any disability.

3.  The veteran's death certificate indicates that the 
immediate cause of his death was metastatic gastric cancer 
that had its onset 1.5 years prior to death; no disability 
was listed as a contributory cause of death.

4.  While the veteran had active service in the Republic of 
Vietnam during the Vietnam era, and is presumed to have been 
exposed to herbicide agents, including AO, during service 
such service, gastric cancer (also characterized as 
gastroesophageal cancer) is not among the disabilities 
recognized by VA as etiologically related to herbicide (AO) 
exposure.  

5.  Primary gastroesphogeal cancer (shown to have 
metastasized to  the liver and lung) was first manifested 
many years following separation from service, and the most 
probative medical evidence of record establishes no nexus 
between any such carcinoma and the veteran's military 
service, to include any presumed AO exposure.
  

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death, to include as due to AO exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record on appeal in light of the above, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue on appeal has 
been accomplished. 

Through the August 2000 rating action, the September 2000 RO 
letter and SOC, the November 2000 and February and June 2001 
RO letters, the March 2002 SSOC, the May 2002, June, July, 
and October 2004, and January 2005 RO letters, and the May 
2005 SSOC, the appellant and her representative were 
variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate her claim, and the evidence that had 
been considered in connection with her appeal.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support her claim, 
and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the June 2001 and June 2004 RO letters, SOC, 
and SSOCs variously informed the appellant and her 
representative of what the evidence had to show to establish 
entitlement to the benefit she sought; what information or 
evidence VA still needed from her; what evidence VA had 
retrieved and considered in her claim; what evidence she had 
to furnish; what she had to do to obtain assistance from VA 
in connection with her appeal; and that VA would make 
reasonable efforts to help her get evidence necessary to 
support her claim, such as medical records (including private 
medical records), if she gave it enough information about 
such records so that it could request them from the person or 
agency that had them.  In addition, the latter 2001 and 2004 
RO letters specifically informed the appellant of the VCAA's 
requirements, and notified her that he could help with her 
claim by informing VA of any additional information or 
evidence that she wanted it to try to obtain for her, where 
to send additional evidence or information concerning her 
appeal, and where she could request assistance if needed.  
The latter June 2004 RO letter and an October 2004 RO letter 
specifically notified the appellant to furnish all records, 
information, or other pertinent evidence that would support 
her claim that she had in her possession.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a claimant of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, documents strictly meeting 
the VCAA's notice requirements were not, nor could they have 
been, provided to the appellant prior to the August 2000 
rating action on appeal, inasmuch as the VCAA was not enacted 
until November 2000.  However, the Board finds that any lack 
of full, pre-adjudication notice in this case does not 
prejudice the appellant in any way.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect, such that the error affects the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that her claim was 
fully developed and readjudicated after notice was provided.  

As indicated above, the rating action, several RO letters, 
SOC, and SSOCs issued between 2000 and 2005 have repeatedly 
explained to the appellant what was needed to substantiate 
her claim.  As a result of RO development and the Board's 
remands, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating her appeal.  The RO most recently readjudicated 
the claim in May 2005 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim, to include 
obtaining all available service personnel and administrative 
records and service and post-service VA and private medical 
records from the time of the veteran's military service to 
2005.  As noted above, the appellant failed to report for a 
RO hearing scheduled for November 2000.  The veteran's 
medical records were forwarded to VA physicians for medical 
opinions in this case on 2 occasions, and resultant February 
2002 and February 2005 VA medical reports, as well as 
additional evidence submitted by the appellant in August 
2005, have been associated with the claims file and 
considered in adjudicating this appeal. Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing evidence pertinent to the 
claim that has not been obtained.      

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

During the veteran's lifetime, service connection was not 
established for any disability.  His death certificate 
indicates that the immediate cause of his death was 
metastatic gastric cancer that had its onset 1.5 years prior 
to death; no disability was listed as a contributory cause of 
death.

The appellant contends that the veteran's fatal primary 
gastric cancer, metastasized to the liver and lung, was 
caused by his exposure to AO during his military service in 
Vietnam, and that service connection for the cause of his 
death is thus warranted.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.       38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2004).  The service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war and a malignant tumor becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam Era.  See 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)) (2004).  

In this case, available service records confirm the veteran's 
service in Vietnam during the Vietnam era.  Thus, under the 
legal authority cited above, he is presumed to have been 
exposed to AO during his Vietnam service.  However, he died 
from primary gastric cancer, which is not among the 
enumerated under 38 C.F.R. § 3.309(e) for which VA has 
determined an etiological relationship with in-service 
herbicide (AO) exposure exists.  While the veteran's 
gastroesophagal cancer metastasized to the veteran's liver 
and the lung-the latter a presumptive condition under 
section 3.309(e)-as addressed below, liver and lung cancers 
are shown to have developed from the primary cancer.  

When esophageal cancer was first diagnosed at UPMC in 1999, 
lung cancer was not then implicated, and a February 1999 CT 
scan of the chest specifically showed no evidence of 
metastasis to the lungs.  January 2000 UPMC medical records 
show the onset of esophageal cancer metastasized to the 
liver, but a CT scan again specifically showed no metastasis 
to the lungs.  The first evidence of lung cancer was that 
noted on a May 2000 UPMC CT scan of the chest, specifically 
noted to be consistent with metastatic disease.

The record also presents no other basis for service 
connection for the cause of the veteran's death in this case.  
The veteran's service medical records are completely negative 
for findings or diagnoses of any carcinoma, and there is no 
medical evidence that any carcinoma was manifested during the 
first post-service year.  Hence, the condition resulting in 
the veteran's death was not shown in or shortly after 
service.  In fact, the first objective evidence of such 
carcinoma was in 1999, many years post service.  

Moreover, the Board finds that the most persuasive medical 
opinions on the question of whether a relationship between 
the veteran's cancer resulting in the veteran's death and his 
active military service effectively negate such a 
relationship, and hence, weigh against the claim..  

In May 2002, a VA physician reviewed the veteran's medical 
records to determine whether it was at least as likely as not 
that his death was related to a disability of service origin, 
noting that it would be of significance if the lungs were a 
primary site of the cancer or metastasized from another 
location.  The examiner noted that the records showed the 
onset of cancer of the gastroesophageal junction in early 
1999, and that metastatic work-up failed to reveal any clear-
cut evidence of any abnormality.  Metastasis was then noted 
to have appeared very early in the liver, followed by 
metastasis to a lung from the esophageal carcinoma in May 
2000.  The doctor opined that it was not as likely as not 
that a service-connected disability was the cause of the 
veteran's death, because the esophageal carcinoma was very 
aggressive and was metastatic very early after resection.  
The bulk of the metastasis went initially to the liver, which 
was expected for this kind of cancer, and eventually also 
appeared in a lung.  The physician also opined that it was 
exceedingly unlikely that the veteran's lung nodules 
represented a primary carcinoma of the lung, because such 
lung carcinoma usually arises as a single focus and grows 
substantially prior to the appearance of metastasis, and 
there was no documentation in the record of an enlarging 
single lesion fitting this description.  The doctor concluded 
that the veteran's cause of death was the metastatic 
adenocarcinoma of the esophagus at the gastroesophageal 
junction, and that there was no convincing evidence of a 
primary lung neoplasm.

In February 2005, another VA physician reviewed the veteran's 
medical records to determine whether there was a relationship 
between his presumed exposure to AO in Vietnam and his death.  
The doctor noted that, on review of medical literature on AO 
and evidence of associated cancerous disease, 
gastroesophageal cancers were not reported as usually 
associated with AO exposure.  The physician opined that it 
was not as likely as not either that a service-connected 
disability was the cause of the veteran's death, or that the 
presumed exposure to herbicides in Vietnam was related to his 
metastatic gastric cancer.  Rather, she opined that the lung 
nodules discovered on a CT scan were secondary to the primary 
gastric carcinoma, and that there was no evidence of primary 
lung cancer, because esophageal carcinomas were usually very 
aggressive, and metastatic disease was found in the liver, 
which was fairly common, and then later appeared in the lung.  
She also opined that it was unlikely that the veteran's lung 
nodule represented primary carcinoma of the lung, because 
usually a primary lung carcinoma arose as a single focus, and 
then substantially grew in size prior to the appearance of 
metastasis; there was no documentation in the record 
regarding an enlarging pulmonary mass, as a result of which 
primary lung cancer was very unlikely.  In summary, the 
physician concluded that lung cancer was not the primary 
cause of the veteran's death, and that the primary cause was 
metastatic gastric carcinoma; that AO exposure has not been 
associated with primary gastric carcinoma; and that it was 
not as likely as not that the veteran's exposure to 
herbicides contributed to his death.  Specifically, she 
opined that it was not as likely as not that there was a 
relationship between the veteran's presumed exposure to 
herbicides in Vietnam and his death from metastatic gastric 
carcinoma.   

In September 2005, a registered nurse (RN) who participated 
in the care of the veteran while he was undergoing cancer 
therapy stated that he was originally treated for cancer of 
the esophagus, and that subsequent chest X-rays showed 
cancerous-type tumors in the lung.  She opined that his 
exposure to AO and other herbicides could have contributed to 
his development of cancer and dying at a young age.  
(Emphasis added).

Weighing the medical opinion evidence both for and against 
the claim, the Board accords greater probative value to the 
comprehensive and more definitive 2002 and 2005 VA medical 
opinions in this case.  These opinions were based on a review 
of the extensive record, including the appellant's specific 
contentions, the veteran's service medical records, the post-
service medical evidence, and a review of pertinent medical 
literature.  While the Board has considered and given 
appropriate weight to the 2005 RN's opinion (Williams v. 
Brown, 4 Vet. App. 270, 273 (1993)) (the opinions of a RN are 
competent medical evidence, and the Board must provide 
reasons or bases for finding those opinions unpersuasive), 
that opinion is of limited probative value on the question of 
a nexus between the veteran's AO exposure and his death from 
cancer, inasmuch as it is speculative, and there is no 
indication that the author of the opinion reviewed the 
veteran's documented medical history (including the 
abovementioned 2002 and 2005 well-reasoned VA medical 
opinions) or authoritative medical literature in arriving at 
her questionable conclusion.     

Hence, the Board finds that the most persuasive medical 
opinions to specifically address medical nexus militate 
against the claim for service connection for the cause of the 
veteran's death.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board has considered the appellant's assertions in 
connection with the claim on appeal.  While the Board does 
not doubt the sincerity of her beliefs, as a layman without 
the appropriate medical training and expertise, she simply is 
not competent to render a probative opinion on a medical 
matter-such as whether there exists a medical relationship 
between the veteran's death from metastatic gastric carcinoma 
and his military service, to include presumed AO exposure 
during his Vietnam service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown,   10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death, to 
include as due to AO exposure, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for the cause of the veteran's death, to 
include as due to AO exposure, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


